896 F.2d 547Unpublished Disposition
NOTICE: Fourth Circuit I.O.P. 36.6 states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.In re Gregory L. MULLINS, Debtor.GRUNDY NATIONAL BANK;  Cynthia D. Kinser, Trustee,Plaintiffs-Appellants,v.Gregory L. MULLINS, Defendant-Appellee.
No. 89-1474.
United States Court of Appeals, Fourth Circuit.
Submitted:  Nov. 30, 1989.Decided:  Jan. 31, 1990.Rehearing and Rehearing In Banc Denied Feb. 26, 1990.

Michael Leon Shortridge, for appellants.
Gregory L. Mullins, appellee pro se.
Before DONALD RUSSELL, SPROUSE and WILKINS, Circuit Judges.
PER CURIAM:


1
Grundy National Bank (Grundy) appeals from the district court's order affirming the bankruptcy court's order granting Mullins a discharge under 11 U.S.C. Sec. 727(a).  Our review of the record and the district court's opinion discloses that this appeal is without merit.  We find that the district court correctly determined that the bankruptcy court did not abuse its discretion when it dismissed Grundy's complaint objecting to discharge pursuant to 11 U.S.C. Secs. 727(a)(2), (3), (5), and (6).  Accordingly, we affirm on the reasoning of the district court.  Grundy National Bank v. Mullins, C/A No. 89-4-B (W.D.Va. May 17, 1989).  As there is no requirement that an attorney who may advise or assist a party proceeding pro se on appeal must make an appearance as counsel of record, Grundy's motion that Mullins be ordered to reveal the name of any attorney who may have assisted him in preparing his informal brief is denied.  We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the Court and argument would not aid the decisional process.


2
AFFIRMED.